      Case 1-19-40820-cec             Doc 144       Filed 09/03/19   Entered 09/04/19 09:58:23




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x

In re:                                                               Chapter 11

PARK MONROE HOUSING DEVELOPMENT                                      Case No. 1-19-40820 (CEC)
  FUND CORPORATION, et al.,                                          (Jointly Administered)

               Debtors.

----------------------------------------------------------x

           ORDER GRANTING TENANTS RELIEF FROM AUTOMATIC STAY

         Upon the motion (the “Motion”) of tenants [ECF No. 68], who are residents in apartments

owned by Debtors in the above-referenced action (“Tenants”), seeking entry of an Order, pursuant

to title 11 of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq. (as amended, the

“Bankruptcy Code”); and this Court having jurisdiction to consider the Motion and the relief

requested therein pursuant to 28 U.S.C. § 1334; and consideration of the Motion and the relief

requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion

having been provided; and it appearing that no other or further notice need be provided; and the

Court having reviewed the Motion; and the Court having determined that the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein; and upon the

proceedings had before the Court on August 14, 2019, and all other proceedings, and after due

deliberation and sufficient cause appearing therefor, it is

         ORDERED that the Motion is granted; and it is further

         ORDERED that the automatic stay in effect pursuant to § 362 of the Bankruptcy Code

shall be immediately lifted for limited purpose of allowing Tenants to assert counterclaims in the
     Case 1-19-40820-cec         Doc 144      Filed 09/03/19       Entered 09/04/19 09:58:23




Non-Pay Actions, to enforce the HP Settlements and the Individual Consent Orders, and to

commence actions to compel repairs as required by applicable law, and to grant such other and

further relief as may be just and appropriate; and it is further

       ORDERED that the 14-day stay requirement set forth in Bankruptcy Rule 4001(a)(3) is

waived and that the stay is lifted immediately upon entry of this Order; and it is further

       ORDERED that this Court shall retain jurisdiction and authority with respect to all

matters arising from or related to the enforcement of this Order. (CEC)

       ORDERED that the New York City Housing Court of the Civil Court of the City of New

York will have jurisdiction to resolve all disputes that arise with respect to the Non-Pay Actions,

enforcement of the HP Settlements, the Individual Consent Orders, and any actions

commenced under applicable state law relating to repairs. from this Motion. (CEC)




                                                                   ____________________________
 Dated: Brooklyn, New York                                                 Carla E. Craig
        September 3, 2019                                          United States Bankruptcy Judge



                                                   2
